ORDER
PARKER, Chief Justice.
Ross C. Reilly, petitioner herein, having filed in this court a petition for writ of ha-beas corpus on June 7, 1973, and the same having been ordered docketed by this court on that date and thereafter having required the filing of the papers and the prior proceedings had in the District Court of the Third Judicial District at Evanston, Wyoming, this court did on September 25, 1973, by order make this writ returnable to the Honorable John P. Ilsley, Judge of the District Court of the Fourth Judicial District at Sheridan, Wyoming, pursuant to Supreme Court Rule 24, on the first day of October 1973. The Honorable John P. Il-sley did proceed to a hearing thereon at which time the county attorney moved the writ be denied or alternatively that the hearing be held in Uinta County and counsel for petitioner having concurred in this request for a later hearing in Uinta County and having moved for such continuance, the presiding judge recommended to this court that such continuance and request be granted. This court on October 15, 1973, ordered the hearing be conducted by the Honorable J. Reuel Armstrong, District Judge in the Second Judicial District, at Evanston in the County of Uinta after January 1974, at a date convenient to the judge and to the parties. Pursuant thereto said Judge Armstrong did on February 28, 1974, hold a hearing thereon at which time the petitioner was produced in person and appeared by his attorney Harry L. Harris, and the respondent William N. Kara, Jr., Superintendent of the Wyoming State Hospital, appeared by Jerome F. Statkus and Bert T. Ahlstrom, Assistant Attorneys General; and having heard testimony adduced and being advised by counsel, the Honorable J. Reuel Armstrong made findings of fact and conclusions which are by this reference made a part hereof as if fully set out herein. This court having examined the record and the testimony adduced, finds that the said findings of fact and conclusions are proper and are sustained by the evidence and that they should be adopted and approved and are a proper basis for disposal by this court and for the final determination thereof.
It is therefore ordered, adjudged and decreed that the said findings of fact and conclusions entered by the said J. Reuel Armstrong on March 26, 1974, be and the same are hereby approved and adopted; that the said Ross C. Reilly shall be retained in the custody of the Wyoming State Hospital for a period of four months from the date of said hearing; and that thereafter said William N. Kara, Jr., as Superintendent of the Wyoming State Hospital, shall, if in his professional opinion it be proper, grant Ross C. Reilly convalescent leave and allow him to seek employment outside of the hospital for a period of at least one year, said Ross C. Reilly to at all times take the medication prescribed and obey the conditions and regulations made by the said William N. Kara, Jr.; and that in the event he shall fail to follow either the conditions or instructions or fail to take the medication prescribed he shall be returned to the custody of the Wyoming State Hospital.
If the said petitioner shall have faithfully followed the conditions and instructions of the said Kara and have taken the medication prescribed at all times during his convalescent leave, Kara shall notify this court which will then by order set a hearing thereon to determine if the said Ross C. Reilly shall be finally discharged and released from the Wyoming State Hospital if his mental condition and progress shall have justified the same.
Sheridan County shall pay the costs of this proceeding to be assessed by the clerk of this court.